UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7451



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT DION SAVOY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-398-A)


Submitted:   March 23, 2000                 Decided:   March 29, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Dion Savoy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dion Savoy appeals from the district court’s order de-

nying his motion for modification of his sentence pursuant to 18

U.S.C.A. § 3582(c)(2) (West Supp. 1999). We have reviewed the rec-

ord and the district court’s opinion and find no reversible error.

Accordingly, we affirm the district court’s order.     We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2